Citation Nr: 9933356	
Decision Date: 11/29/99    Archive Date: 12/06/99

DOCKET NO.  98-06 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
April 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 rating decision of the RO.  



FINDINGS OF FACT

The veteran's claim of service connection for PTSD is 
plausible.  



CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
of service connection for PTSD.  38 U.S.C.A. §§ 1110, 5107, 
7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304(f) 
(1999).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the "Court") has further defined a 
well-grounded claim as a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  It has also held 
that where a determinative issue involves a medical diagnosis 
or medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The regulations concerning the adjudication of claims 
involving entitlement to service connection for PTSD have 
changed.  In June 1999, revised regulations concerning PTSD 
were published in the Federal Register which reflected the 
decision of the Court in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The changes to 38 C.F.R. § 3.304(f) were made 
effective the date of the Cohen decision.  Service connection 
for PTSD requires medical evidence establishing a diagnosis 
of the condition in accordance with the provisions of 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  64 Fed. Reg. 32,807-32808 (1999) 
(codified at 38 C.F.R. § 3.304(f)); Cohen v. Brown, 10 Vet. 
App 128 (1997).  

To establish a well-grounded claim of service connection for 
PTSD, there must be medical evidence showing a diagnosis of 
PTSD, lay evidence of a stressor in service (presumed 
credible for purposes of well-groundedness), and medical 
evidence of a nexus between the diagnosis and stressor.  See 
Cohen v. Brown, 10 Vet. App. at 137.  

Here, the record includes numerous VA medical records which 
establish that the veteran has a diagnosis of PTSD secondary 
to a traumatic in-service rape.  As the veteran's testimony, 
for the purposes of well-groundedness, is competent evidence 
to establish an in-service stressor, and because there is a 
current diagnosis of PTSD establishing a nexus between the 
diagnosis and the stressor, the Board finds the claim of 
service connection for PTSD to be well grounded.  38 U.S.C.A. 
§ 5107.  



ORDER

As the claim of service connection for PTSD is well grounded, 
the appeal is allowed to this extent, subject to further 
action as discussed hereinbelow.  



REMAND

VBA's Adjudication Procedure Manual, M21-1, Part III,  
5.14(b)(3) provides, "In cases where available records do 
not provide objective or supportive evidence of the alleged 
in[-]service traumatic stressor, it is necessary to develop 
for this evidence."  The adjudication manual also provides, 
"If a VA examination or other medical evidence establishes a 
valid diagnosis of PTSD, and development is complete in every 
respect but for confirmation of the in[-]service stressor, 
contact [the United States Armed Services Center for the 
Research of Unit Records]."  The record indicates that RO 
has made no attempts to obtain corroborating evidence of the 
veteran's alleged stressors from this agency.  

As explained by the Court in Patton v. West, 12 Vet. App. 272 
at 280 (1999), "in personal-assault cases the Secretary has 
undertaken a special obligation to assist a claimant, here 
one who has submitted a well-grounded claim, in producing 
corroborating evidence of an in-service stressor."  Indeed, 
the Court held that this special obligation rendered non-
personal assault PTSD evidentiary requirements inoperative in 
the context of personal assault PTSD cases.  Id.  
Specifically, the requirement that "something more than 
medical nexus evidence is required to fulfill the requirement 
for 'credible supporting evidence,'" Moreau v. Brown, 9 Vet. 
App. at 396, and the requirement that "[a]n opinion by a 
mental health professional based on a postservice examination 
of the veteran cannot be used to establish the occurrence of 
the stressor," Cohen, 10 Vet. App. at 145, were held to be 
inoperative in the context of a personal assault PTSD case.  
Id.  

Additionally, the Court held that the M21-1, Part III,  
5.14(c) requirement that the in-service stressor be shown by 
the "preponderance of the evidence" was inconsistent with 
the 38 U.S.C.A. § 5107(b).  Id.  The appropriate standard of 
proof is the equipoise standard, not the preponderance 
standard.  Id.  

Furthermore, M21-1, Part III,  5.14(c)(2), states that 
because assaults are so extremely personal that many 
incidents are not reported, alternative evidence must be 
sought.  For example, this alternative evidence includes 
military law enforcement records, which must be requested 
from the "unit at the military installation where the 
records may be located."  M21-1, Part III,  5.14(c)(4)(b).  
Also, as indicated by the Court in Patton, "secondary 
evidence may need interpretation by a clinician, especially 
if it involves behavior changes.  Evidence that documents 
such behavior changes may require interpretation in 
relationship to the medical diagnosis by a VA 
neuropsychiatric physician."  M21-1, Part III,  5.14(c)(9); 
12 Vet. App. 272 at 281.  

Here, the record indicates that attempts to obtain 
corroborating evidence of the veteran's alleged stressors, as 
outlined in M21-1, Part III,  5.14(b) & (c), have been 
insufficient.  For example, although the record contains 
extensive details of the veteran's in-service stressor, the 
RO has made no attempts to obtain corroborating evidence from 
the United States Armed Services Center for the Research of 
Unit Records.  

The record includes several lay statements as well as VA 
medical evidence which provide details of the various in-
service stressors as described by the veteran.  In a January 
1996 PTSD Questionnaire, the veteran provided the date and 
location of the claimed rape.  The veteran also provided an 
additional 20 handwritten pages of detail in a May 1996 PTSD 
Secondary to a Personal Assault Questionnaire.  

The record also included a June 1997 written statement from a 
man who claimed to be a drill instructor at the location 
during the time the veteran stated that he was raped.  This 
statement included the dates he served as a drill instructor 
at Fort Carson, Colorado and that he remembered a meeting of 
all drill instructors with their battalion commanders in 
which they were "told that there had been some reported 
problems on the base of military personnel being sexually 
assaulted or harassed and they were trying to get more 
information."  

A May 1998 statement from the veteran even included what the 
veteran believed to be the name of the assailant.  Additional 
detail is provided in the numerous medical evidence of 
record.   

The veteran indicated in an October 1997 statement that he 
might wish to have an additional hearing.  Also, in a 
September 1999 statement, the veteran indicated that he has 
received disability benefits from the Social Security 
Administration (SSA) due to PTSD and severe depression 
related to a sexual assault.

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate action 
once again to contact the veteran in 
order to request that he identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
PTSD since service.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO should also take appropriate 
steps to contact the veteran in order to 
afford him another opportunity to provide 
additional information regarding the 
claimed stressors to which he was exposed 
during his period of service.  He should 
provide specific details of the claimed 
stressful events during service, to 
include dates, places, detailed 
descriptions of the events, his service 
units, duty assignments and the names and 
other identifying information concerning 
any individuals involved in the events.  
The veteran is informed that the Court 
has held that requiring a claimant to 
provide this information to the VA does 
not represent an impossible or onerous 
task.  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  

3.  The RO should also seek alternative 
corroborating evidence as provided in 
M21-1, Part III,  5.14(c)  This should 
specifically include, but not be limited 
to, seeking military law enforcement 
records, which must be requested from the 
"unit at the military installation where 
the records may be located."  M21-1, 
Part III,  5.14(c)(4)(b).  

4.  As the veteran has stated that he 
receives disability benefits from the SSA 
due to PTSD, the RO should obtain copies 
of any decision awarding SSA benefits and 
the medical records on which the decision 
was based.  

5.  Then, the RO should review the claims 
folder thoroughly and prepare a summary 
of all stressors alleged by the veteran.  
This summary of stressors, with specific 
details regarding the veteran's alleged 
stressors, and all associated documents, 
should be sent to USASCRUR, 7798 Cissna 
Road, Suite 101, Springfield, Virginia  
22150-3197.  That agency should be 
requested to provide any information 
which might corroborate the veteran's 
alleged stressors, including confirmation 
of the evidence described in the drill 
instructor's lay witness statement, and 
other pertinent reports pertaining to the 
alleged stressors.  

6.  The RO should also request 
clarification from the veteran regarding 
his wishes for an additional hearing, as 
indicated in an October 1997 statement.  

7.  After undertaking any additional 
development deemed appropriate, including 
another VA psychiatric examination (and 
an interpretation of any behavior changes 
in relationship to the medical diagnosis 
by a VA neuropsychiatric physician) if 
indicated, the RO should review the 
veteran's claim.  Due consideration 
should be given to all pertinent laws, 
regulations, and Court decisions.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be issued a Supplemental Statement of the 
Case, which should include all pertinent 
laws and regulations, and be afforded a 
reasonable opportunity to reply thereto.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals






